

116 HR 8883 IH: Reporting Exogenous Participation Among Incoming Researchers in Academia Act
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8883IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Mr. Norman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo modify certain requirements with respect to nonimmigrants admitted under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act, and for other purposes.1.Short titleThis Act may be cited as—(1)the Reporting Exogenous Participation Among Incoming Researchers in Academia Act; or(2)the REPAIR Academia Act.2.Reporting exchange visitor change in field of studyWith respect to a principal nonimmigrant exchange visitor admitted into the United States in the J–1 classification under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) in order to study, the Secretary of State shall take such action as may be necessary to ensure that the applicable program sponsor is required to use the Student and Exchange Visitor Information System to report any change to the nonimmigrant’s primary field of study. In carrying out this section, the Secretary of State shall take into account the record keeping and reporting requirements of the Secretary of Homeland Security with regard to nonimmigrants admitted into the United States in the F–1 and M–1 classifications under subparagraphs (F) and (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)).3.Reporting certain research program participation(a)In generalWith respect to a principal nonimmigrant admitted into the United States in the J–1 classification under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)), in the F–1 classification under section 101(a)(15)(F) of such Act, or in the M–1 classification under section 101(a)(15)(M) of such Act, the Secretary of State and the Secretary of Homeland Security shall take such action as may be necessary to ensure that the applicable program sponsor or academic or nonacademic institution is required to use the Student and Exchange Visitor Information System to report when the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government, as well as program identification information.(b)Notifications(1)SecretaryIn the case of a nonimmigrant described in subsection (a), the Secretary of Homeland Security shall notify the appropriate program manager at an Executive agency (as defined in section 105 of title 5, United States Code) if and when the Secretary obtains information that the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by such agency prior to the commencement of that nonimmigrant’s participation and not later than 21 days after authorizing such participation.(2)Sponsor or institutionIn the case of a nonimmigrant described in subsection (a), the applicable program sponsor or academic or nonacademic institution shall notify the appropriate program manager at an Executive agency (as defined in section 105 of title 5, United States Code) if and when the sponsor or institution obtains information that the nonimmigrant is participating in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by such agency prior to the commencement of that nonimmigrant’s participation and not later than 21 days after authorizing such participation.4.Review and revocation of certain nonimmigrant visas(a)In generalThe Secretary of Homeland Security shall have the authority to review and revoke a nonimmigrant visa granted under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) if, in consultation with the Attorney General, the Secretary finds that—(1)the visa holder has misrepresented his or her intention to pursue a certain program or field of study;(2)following a change to the nonimmigrant’s primary field of study as described under section 2, that the new primary field of study would have triggered a higher level of scrutiny during the visa application process, and that the visa holder poses a risk to the homeland security of the United States, the national security of the United States, or research integrity at their applicable program sponsor or institution; or(3)the visa holder’s enrollment in a research program funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government poses a risk to the homeland security of the United States, the national security of the United States, or research integrity at their applicable program sponsor or institution. (b)NoticeThirty days before the commencement of a review under subsection (a), the Secretary of Homeland Security shall provide the applicable program sponsor or institution with a notice containing the specific basis of the forthcoming review. During this 30-day period, the program sponsor or institution may take corrective action to alleviate any concerns raised by the Secretary. At the conclusion of the 30-day period, the Secretary shall determine whether the program sponsor or institution has satisfactorily addressed the concerns or a review remains necessary.(c)Administrative and judicial review(1)In generalThere shall be no administrative or judicial review of a determination to revoke a visa under this section except in accordance with this subsection.(2)Administrative review(A)Single level of administrative appellate reviewThe Secretary of Homeland Security shall establish an appellate authority to provide for a single level of administrative appellate review of such a determination.(B)Standard for reviewSuch administrative appellate review shall be based solely upon the administrative record established at the time of the determination and upon such additional or newly discovered evidence as may not have been available at the time of the determination.(3)Judicial review(A)Limitation to review of removalThere shall be judicial review of a determination to revoke a visa under this section only in the judicial review of an order of removal under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252).(B)Standard for judicial reviewSuch judicial review shall be based solely upon the administrative record established at the time of the review by the appellate authority and the findings of fact and determinations contained in such record shall be conclusive unless the applicant can establish abuse of discretion or that the findings are directly contrary to clear and convincing facts contained in the record considered as a whole.5.Annual report(a)In generalThe Secretary of Homeland Security shall require the Academic Institutions Subcommittee of the Homeland Security Advisory Council of the Department of Homeland Security to provide an annual report to the Committee on the Judiciary, the Committee on Homeland Security, and the Committee on Foreign Affairs of the House of Representatives, and the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Committee on Foreign Relations of the Senate, on—(1)the implementation and execution of any visa reviews and revocations undertaken under section 4;(2)the number of alien students enrolled at academic or nonacademic institutions in the United States, disaggregated by—(A)program of study;(B)previous and current nationality; and(C)participation in a research program (which may or may not be classified) funded in whole or in part through a grant, contract, or other similar form of support provided by the Federal Government, differentiated by agency, sub-agency, and program; and(3)the number of alien students who have changed their field of study, including their original and subsequent field of study, disaggregated by the information described in subparagraphs (A), (B), and (C) of paragraph (2).(b)AppendixEach report under subsection (a) shall include an appendix containing any feedback provided on a voluntary basis by any program sponsor or institution affected by a visa review or revocation undertaken under section 4.